DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Claims 1-4 are pending and under consideration. 
Election/Restrictions
	Applicant's election, without traverse, of Group (I) in the reply filed on May 25, 2022 is acknowledged. Group (I), drawn to compositions comprising a compound of formula (IV), pyrrolo[2,3-d]pyrimidines, embraced by claims 1-4 and 11-14 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species: wherein R1 is a methoxyphenyl group, R2 is CH3, R3 is CH3, Y is N, X is NR4 wherein R4 is H, R5 is H, R6 is an alkyl aryl group wherein the alkyl is -CH2- and the aryl is a phenyl group, and the bond 6, 7 is a double bond.  The elected species reads upon claims 1-4. 
The specie election is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The rejection of claims 1-4 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10947246, is withdrawn based on the terminal disclaimer submitted. 

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 72-76 of U.S. Patent No. 9139590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the compound in claim 72 of the ‘590 patent is an obvious variant of the elected species in the present case. The only difference is the dimethyl substitution on the phenyl ring of the benzyl group. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Applicant traverses the instant rejection by stating, “Claims 72-76 of US Patent No. 9,139,590 describe a compound having multiple various substitutions on the phenyl ring of the benzyl group attached at position 7 of the pyrimidine ring, namely, Claims 72- 76 of US Patent No. 9,139,590 require either one of (a) 2',6'-diCH3, (b) 2',5'-diOCH3, (c) 2', 4' -diCl, (d) 3', 4'-diCl, (e) 2',3'-(CH)4 , (f) 3',4'-(CH)4 , and (g) 3', 4', 5'-tri-OCH3 attached to the phenyl ring of the benzyl group. In contrast, the compounds of Claims 1-4 recite that the phenyl ring of the benzyl group have hydrogen atoms attached at the 2, 3, 4, 5, and 6 positions. Claims 72-76 of US Patent No. 9,139,590 require larger groups attached to the phenyl ring of the benzyl group that change the chemistry of the compounds and their docking ability within the colchicine binding site. Applicant's pending claims of the present Application do not read upon and are not covered by the claims of the US Patent No. 9,139,590. Further, it is well settled that for an obviousness-type double patenting rejection to be valid, there must be some clear evidence to establish why the invention's variation in the second application would have been obvious. See In re Kaplan, 789 F.2d 1580, 229 U.S.P.Q 683. For example, "[e]ven if obviousness of the variation is predicated on the level of skill in the art, prior art evidence is needed to show what the level of skill was" Id. at 1850, 229 U.S.P.Q 683. Here, some evidence outside the Applicant's own current disclosure would be necessary to show why the application is obvious. There is none.” 

This is not persuasive. As noted in the rejection, the only difference between the claimed compound and the cited species is the dimethyl substitution on the phenyl ring of the benzyl group. Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The close structural similarity between a hydrogen and a methyl group suggests the compounds have similar properties and utilities (see MPEP § 2144.09).  Applicant’s compound with methyl substitution instead of hydrogen substitution is a structurally similar isomer to one known in the art.  As stated in In re Wood, 199 USPQ 137, hydrogen and methyl are deemed obvious variants, and substitution of a methyl group for a hydrogen on the phenyl ring, would give rise to the compounds of the instant claims. Additionally, both the art and the present application teach the same utility for the compounds.
Furthermore, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homolog because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” (see MPEP § 2144.08c). In addition, homologs are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness (see In re Wilder, 563 F.2d 457, 195 USPQ 426).  
For specific examples of obviousness-type double patenting rejections in cases of homologs, see Ex parte Fischer, 96 USPQ 345; In re ZICKENDRAHT AND BUEHLER, 138 USPQ 22; in re Bowers and Orr, 149 USPQ 570. Note that in the latter case, the filing of the terminal disclaimer resolved the issue.
Applicants argue that adding the methyl provides “larger groups attached to the phenyl ring of the benzyl group that change the chemistry of the compounds and their docking ability within the colchicine binding site” but that is true in all cases of homology, e.g. going from methyl to ethyl also provides more steric hindrance. Again, the same utility is disclosed in the patent and the present application.  
Therefore, the rejection is maintained. 



The rejection of claims 1-4 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10358450, is withdrawn based on the terminal disclaimer submitted. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624